PER CURIAM.
By this certiorari proceeding, we are called upon to review the appropriateness of a sentence entered in the Criminal Court of Record in and for Dade County, Florida.
It is apparent from a review of the record and a motion to remand by the respondent, which in effect concedes error, and from an examination of the opinion of the Supreme Court of Florida in Dade County v. Baker, Fla.1972, 265 So.2d 700 (opinion filed July 14, 1972), that the sentence here under review is erroneous and the same is hereby quashed and this cause is remanded to the trial court for the entry of a lawful sentence.